In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-20-00200-CV
                                   ________________________

                                IN RE CALEB LOGAN HART, RELATOR



                                       Original Proceeding
                      Arising From Proceedings Before the 31st District Court
                                       Gray County, Texas
                   Trial Court No. 9392; Honorable Steven R. Emmert, Presiding


                                          September 29, 2020

                                 MEMORANDUM OPINION
                              Before PIRTLE, PARKER, and DOSS, JJ.


        Relator, Caleb Logan Hart, proceeding pro se and in forma pauperis, seeks a writ

of mandamus to compel Respondent, the Honorable Steven R. Emmert, to rule on his

pending post-conviction Motion to Modify, Correct, or Rescind Trial Court’s Withdrawal

Notification in Nunc Pro Tunc in trial court cause number 9392.1 In the underlying trial


        1 Relator filed separate petitions making the same complaints regarding trial court cause numbers

9662, 9663, 9664, 9665, and 9666. Because the circumstances surrounding the underlying offense in this
cause (in which he was convicted of burglary of a habitation) differ from the circumstances surrounding the
underlying offenses addressed in the other trial court cause numbers (in which he was convicted of
sexually-related offenses), we have separately disposed of the complaints arising from those trial court
cause numbers via a separate opinion issued in appellate cause numbers 07-20-00201-CV, 07-20-00202-
CV, 07-20-00203-CV, 07-20-00204-CV, and 07-20-00205-CV.
court proceeding, Relator was convicted of the offense of burglary of a habitation. His

petition in this cause includes a Certificate of Service indicating that a copy of his petition

was mailed to Judge Emmert on August 14, 2020.2 Presenting two issues, he contends

(1) the evidence does not support the imposition of court-appointed attorney’s fees and

(2) the court lacked jurisdiction to increase his sentence (in the form of a fine) following

his original sentence, a double jeopardy and due process violation. Pursuant to Rule 52.4

of the Texas Rules of Appellate Procedure, a response from Judge Emmert was

requested; however, he did not file a response or otherwise rule on the pending motion.

For the reasons expressed herein, we conditionally grant Relator’s petition for a writ of

mandamus.


        BACKGROUND

        In 2014, following a plea of “true,” Relator was adjudicated guilty of the offense of

burglary of a habitation, in trial court cause number 9392, and sentenced to twenty years

confinement. Relator was remanded to the custody of the sheriff and no appeal was

taken from the Judgment Adjudicating Guilt. The summary portion of the judgment

reflects a fine of “$0.” The Bill of Cost generated on November 7, 2014, one day after the

date of the judgment, includes legislatively mandated court costs and fees. It also

includes a fine of “$0” and $650 for court-appointed attorney’s fees.                       For reasons

unknown, four years later, a new Bill of Cost was generated by the Gray County District

Clerk on January 25, 2019. All costs and fees are identical to the 2014 Bill of Cost except

that the fine was increased from $0 to $2,000.




         2 Pleadings of pro se inmates are deemed filed at the time they are delivered to prison authorities

for forwarding to the court clerk. Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App. 2010).

                                                     2
       This is Relator’s second effort in this court challenging the imposition of court costs,

fines, and fees, including attorney’s fees, which he asserts are illegally depleting funds

from his inmate account. See In re Hart, No. 07-19-00217-CV, 2019 Tex. App. LEXIS

6361, at *1-3 (Tex. App.—Amarillo July 24, 2019, orig. proceeding).              In the prior

proceeding, this court acknowledged that Relator presented “a well-reasoned petition with

meritorious arguments” but denied his request for mandamus relief because none of the

documents showed that Judge Emmert had ever been presented with his request to

modify or vacate some or all of the fees and fine. Id. at *8.


       Based on our prior opinion, in November 2019, Relator filed a Motion to Modify,

Correct, or Rescind Trial Court’s Withdrawal Notification in Nunc Pro Tunc in the trial court

contesting the inclusion in the Bill of Cost of $650 in court-appointed attorney’s fees, $342

in court costs, and the increase in his fine from $0 to $2,000. After no action was taken

on his pending motion, in January 2020, Relator filed a Motion for Consideration of Motion

to Modify, Correct, or Rescind Trial Court’s Withdrawal Notification in Nunc Pro Tunc

requesting the trial court to consider the previously filed motion. To date, his motions

have not been addressed by the trial court and Relator again seeks mandamus relief.


       MANDAMUS STANDARD OF REVIEW

       Mandamus is an extraordinary remedy granted only when a relator can show that

(1) the trial court abused its discretion and (2) that no adequate appellate remedy exists.

In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per

curiam). When seeking mandamus relief, a relator bears the burden of proving these two

requirements. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).




                                              3
       To establish an abuse of discretion, a relator must demonstrate the trial court acted

unreasonably, arbitrarily, or without reference to any guiding rules or principles. See

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985).                   To

establish no adequate remedy by appeal, a relator must show there is no adequate

remedy at law to address the alleged harm and that the act requested is a ministerial act,

not involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist.

Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

Furthermore, in order to establish a ministerial act, a relator must also show (1) a legal

duty to perform, (2) a demand for performance, and (3) a refusal to act. Stoner v. Massey,

586 S.W.2d 843, 846 (Tex. 1979).


       ANALYSIS

       Following this court’s analysis in our prior opinion, Relator challenged certain line

items in the Bill of Cost by two separate motions to modify, correct, or rescind withdrawal

orders: one filed in November 2019, and another filed in January 2020. In addition to

attorney’s fees and court costs, Relator questioned the assessment of a $2,000 fine in

the 2019 Bill of Cost after the original judgment in 2014 reflected a fine of $0.


       When a motion is properly pending before a trial court, the act of considering and

ruling on the motion is a ministerial act. Eli Lilly and Co. v. Marshall, 829 S.W.2d 157,

158 (Tex. 1992). However, the trial court has a reasonable period of time within which to

perform that ministerial duty. Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex.

App.—San Antonio 1997, orig. proceeding). Whether a reasonable period of time has

lapsed is dependent on the circumstances of each case. Ex parte Bates, 65 S.W.3d 133,

134-35 (Tex. App.—Amarillo 2001, orig. proceeding). No bright line demarcates the

boundaries of a reasonable time period. Id. at 135.
                                              4
       A reasonable period of time is a matter to be determined based on myriad factors

such as the trial court’s knowledge of the matter, the state of its docket, and the existence

of other judicial and administrative matters. In re Chavez, 62 S.W.3d 225, 228 (Tex.

App.—Amarillo 2001, orig. proceeding). The trial court has inherent power to control its

own docket. Ex parte Bates, 65 S.W.3d at 135.


       This court has held that a court is not required to consider a motion of which it is

unaware and that the filing of a document with the district clerk does not impute that

information to the trial court. In re Chavez, 62 S.W.3d at 228. However, when a trial court

becomes aware of a filing and a reasonable period of time has passed, the act of ruling

on the matter is a ministerial act and mandamus is appropriate if the trial court has not or

will not perform its duty. In re Llamas, No. 07-19-00288-CV, 2019 Tex. App. LEXIS

10158, at *4 (Tex. App.—Amarillo Nov. 22, 2019, orig. proceeding).


       For incarcerated litigants, it is a hopeless endeavor to physically present a matter

to the trial court for consideration. However, there are cases in which the trial court

acquires knowledge of a pending matter sufficient to satisfy the presentment requirement

for mandamus relief. See id. at *5 (granting mandamus relief for the trial court to issue a

formal, appealable order after it had ruled on a pending motion only by letter); In re Webb,

No. 07-15-00050-CV, 2015 Tex. App. LEXIS 7532, at *2 (Tex. App.—Amarillo July 21,

2015, orig. proceeding) (granting mandamus relief and noting that the respondent was

aware of pending motions because he had corresponded with the relator regarding a

hearing on the motions); In re Guetersloh, 326 S.W.3d 737, 739 (Tex. App.—Amarillo

2010, orig. proceeding) (granting mandamus relief where the trial court was aware of a

pending motion because it notified the relators it would take no action without their

obtaining legal representation).
                                             5
        Regarding Relator’s complaints, Judge Emmert was directly provided with a letter

and a copy of this court’s July 24, 2019 opinion discussing Relator’s issues with respect

to certain line items in the January 25, 2019 Bill of Cost that was generated more than

four years after the revocation proceeding. It would be disingenuous of us to deny

mandamus relief on a legitimate complaint for failure to “present” the matter to the trial

court when we have already “presented” the matter to the trial court via our prior opinion

and a reasonable period of time to rule has lapsed. Accordingly, we find that sending our

opinion to Judge Emmert was sufficient to bring Relator’s complaints to his attention and

the fact that he has had more almost a year to rule on that motion is sufficient to establish

that he has had a reasonable period of time to rule on that motion.3


        Therefore, Judge Emmert is directed to enter a formal order on Relator’s pending

motions. In his consideration of Relator’s motions, we remind both Relator and Judge

Emmert of the following case law:


    •   Fines are punitive and they are intended to be part of a convicted
        defendant’s sentence. Armstrong v. State, 340 S.W.3d 759, 767 (Tex.
        Crim. App. 2011). Thus, a fine must be contained in the trial court’s
        pronouncement of sentence in order to be included in a judgment. Weir v.
        State, 278 S.W.3d 364, 366 (Tex. Crim. App. 2009). A properly assessed
        fine is collectible by means of an order to withdraw funds regardless of a
        defendant’s ability to pay. Williams v. State, 332 S.W.3d 694, 699 (Tex.
        App.—Amarillo 2011, pet. denied).

    •   If a trial court determines that a defendant has financial resources that
        enable him to repay, in whole or in part, the costs of legal services provided
        by a court-appointed attorney, the court has authority to order a convicted
        defendant to pay “as court costs the amount that it finds the defendant is
        able to pay.” See TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp.
        2020). A trial court errs if it orders reimbursement of court-appointed
        attorney’s fees without record evidence demonstrating a defendant’s

        3 Given the current circumstances of the Covid-19 pandemic which has resulted in a decline in

court proceedings, we find that a reasonable period of time has passed since Relator filed his first motion
complaining of the Bill of Cost. Time is of the essence where the motions filed challenge monthly deductions
from Relator’s inmate account.
                                                       6
        financial resources to offset the costs of legal services. Mayer v. State, 309
S.W.3d 552 (Tex. Crim. App. 2010).

    •   A certified bill of cost imposes an obligation upon a criminal defendant to
        pay court costs, regardless of whether that bill is incorporated by reference
        into the written judgment. See generally TEX. CODE CRIM. PROC. ANN. arts.
        103.001 (West 2018), 103.003 (West Supp. 2020). See also TEX. GOV’T
        CODE ANN. §§ 102.001-103.033 (West 2019 & Supp. 2020). Legislatively
        mandated court costs are properly collectible by means of a withdrawal
        order regardless of ability to pay. Williams, 332 S.W.3d at 700.


        That being said, this court’s edict should not be construed as directing how Judge

Emmert should rule on the pending motions. In re Llamas, 2019 Tex. App. LEXIS 10158,

at *5. A trial court’s disposition of an inmate’s challenge to a withdrawal order creates an

appealable order from which the propriety of that order may be tested on appeal. 4 See

In re Corker, Nos. 07-11-0454-CV, 07-110455-CV, 2011 Tex. App. LEXIS 9208, at *5 n.5

(Tex. App.—Amarillo Nov. 18, 2011, orig. proceeding).


        CONCLUSION

        Relator’s petition for writ of mandamus is conditionally granted only to the extent

he seeks a ruling on his pending motions. We express no opinion on the merits of any

relief sought by Relator by those motions. Furthermore, we will direct the clerk of this

court to issue a writ of mandamus only in the event Judge Emmert fails to comply with

this court’s directive within thirty days of this opinion.




                                                          Per Curiam




       4 An appeal from a trial court’s order on a motion to modify, correct, or rescind an order to withdraw

funds must be perfected in accordance with the Texas Rules of Appellate Procedure. See TEX. R. APP. P.
26.1.
                                                     7